UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-4814



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


ORLANDO JONES,

                                               Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. Frank W. Bullock, Jr.,
District Judge. (CR-00-320)


Submitted:   March 15, 2006                 Decided:   April 10, 2006


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robert L. McClellan, J. Marshall Shelton, IVEY, MCCLELLAN, GATTON
& TALCOTT, LLP, Greensboro, North Carolina, for Appellant. Anna
Mills Wagoner, United States Attorney, Lisa B. Boggs, Assistant
United States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Orlando Jones appeals the imposition of a 120-month term

of incarceration following his plea of guilty to disqualified

possession of a firearm, 18 U.S.C. §§ 922(g)(1), 924(a)(2) (2000).

Because we find that Jones’ claims of sentencing error are without

merit, we affirm.

           Jones first asserts his convictions at ages nineteen and

twenty for which he was placed in the South Carolina Department of

Corrections,   Youthful   Offender   Division,    should   be   considered

juvenile convictions and not used to compute his criminal history.

We find that the district court properly applied the Sentencing

Guidelines in determining Jones’ criminal history.               See U.S.

Sentencing Guidelines Manual § 4A1.2(d) (2003).

           Jones next asserts the district court erred by enhancing

his offense level two points for reckless endangerment during

flight pursuant to USSG § 3C1.2.      We review the district court’s

determination of the facts for clear error; its decision that the

adjustment applied based on those facts is reviewed de novo.

United States v. Chong, 285 F.3d 343, 345 (4th Cir. 2002).            The

district court found that when Jones fled from a traffic stop he

reached speeds of seventy-five miles per hour in a residential

neighborhood on icy roads and ignored traffic signals in his

flight.   See USSG § 3C1.2, comment (n.2).       We find the enhancement

was properly applied.


                                - 2 -
           Moreover, we find that Jones’ South Carolina conviction

for burglary second degree (dwelling) is a “violent felony” for

purposes of computing his base offense level pursuant to USSG

§ 2K2.1.    Burglary of a dwelling is a listed offense in the

definition of a crime of violence, USSG § 4B1.2(a)(2).          See USSG

§ 2K2.1, comment (n.5).    We reject Jones’ contention that whether

the South Carolina burglary offense is a “violent felony” for

purposes of determining his base offense level is controlled by

South Carolina’s characterization of the offense as non-violent.

See Taylor v. United States, 495 U.S. 575, 590 (1990) (noting that

elements   of   state   offenses   are     determinative   regardless   of

technical definitions and labels under state law); see also United

States v. Sacko, 247 F.3d 21, 25 (1st Cir. 2001) (noting that

“because a state’s classification of a crime generally reflects

different policy considerations than the federal classification, it

is simply not relevant to the determination of whether a crime is

a ‘violent felony’” under federal law).

           Jones’ arguments relating to enhancements not imposed at

sentencing are not properly before this court. See Texas v. United

States, 523 U.S. 296, 300 (1998).           Because the district court

properly applied the Sentencing Guidelines and considered the

relevant sentencing factors before imposing the 120-month sentence,

18 U.S.C.A. § 3553(a) (West Supp. 2005); see United States v.

Hughes, 401 F.3d 540, 546-47 (4th Cir. 2005), we find that the


                                   - 3 -
sentence imposed was reasonable.   See United States v. Green, 436

F.3d 449,   457 (4th Cir. 2006) (“[A] sentence imposed within the

properly calculated [g]uidelines range . . . is presumptively

reasonable.”) (internal quotation marks and citation omitted).

Accordingly, we affirm Jones’ sentence.    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                         AFFIRMED




                              - 4 -